Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               October 08, 2015

The Court of Appeals hereby passes the following order:

A16E0012. DEVIN JENKINS v. STATE OF GEORGIA.

      Applicant, Devin Jenkin’s Motion to File an out of Time Application for
Discretionary Appeal is DENIED.

                                     Court of Appeals of the State of Georgia
                                                                          10/08/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.